IN THE SUPREME COURT OF IOWA

                                   No. 12–0647

                            Filed December 6, 2013


IN RE THE DETENTION OF ANTHONY GELTZ

ANTHONY GELTZ,

      Appellant.



      Appeal from the Iowa District Court for Clinton County, David H.

Sivright Jr., Judge.



      Respondent appeals his adjudication and civil commitment as a

sexually     violent   predator.     REVERSED    AND   REMANDED   FOR

DISMISSAL.



      Michael H. Adams, Chief Public Defender, Des Moines, for

appellant.



      Thomas J. Miller, Attorney General, and John B. McCormally,

Assistant Attorney General, for appellee.
                                     2

WATERMAN, Justice.

       This appeal presents the narrow question of whether a juvenile

adjudication of delinquency on a charge of sexual abuse can serve as a

predicate conviction to adjudicate the offender as a “sexually violent

predator” (SVP) under Iowa Code section 229A.2(11) (2011). The district

court ordered Anthony Geltz, then age eighteen, confined as an SVP at

the Civil Commitment Unit for Sexual Offenders at the Cherokee Mental

Health Institute, based on an offense Geltz committed at age fourteen.

Geltz was charged as a juvenile and adjudicated delinquent for that
offense in 2008, but has never had an adult conviction. He cannot be

committed as an SVP without a qualifying prior conviction.

       We must apply unambiguous operative statutory language as

written without second-guessing the policy choices of the legislature.

Iowa   Code   section   232.55(1)   expressly   provides   that   a   juvenile

adjudication “shall not be deemed a conviction of a crime,” and chapter

229A nowhere states that a juvenile adjudication can substitute for the

predicate conviction required to commit an offender as an SVP.             As

further explained below, other Code provisions explicitly mention both

convictions and juvenile adjudications together when the legislature

chooses to impose the same consequences for each category of offense.

Accordingly, we hold that a juvenile adjudication does not constitute a

conviction within the meaning of section 229A.2(11).          We therefore

reverse the judgment and order of the district court that committed Geltz

as an SVP.

       I. Background Facts and Proceedings.

       Geltz was born in 1993. As a child, he was sexually abused by his
mentally handicapped sister and by two adult men, one of whom lived in

the family home.        Geltz in turn abused his stepsister and other
                                    3

neighborhood children. At age twelve, Geltz was sent to live at the Annie

Wittenmyer Home in Davenport.       Two years later, Geltz escaped from

Wittenmyer and went to a Chuck E. Cheese’s® restaurant, where he

sexually abused a child.      Geltz was prosecuted as a juvenile and

adjudicated delinquent for sexual abuse in the second degree. He was

placed in the State Training School for Boys in Eldora and has remained

institutionalized.   At Eldora, he was disciplined a dozen times for

infractions involving sexual misconduct.

      After Geltz turned eighteen, the State petitioned on June 7, 2011,
to have him declared an SVP. After hearing conflicting expert testimony,

the district court evaluated Geltz under Iowa Code section 229A.2(11),

which defines “sexually violent predator” as

      a person who has been convicted of or charged with a
      sexually violent offense and who suffers from a mental
      abnormality which makes the person likely to engage in
      predatory acts constituting sexually violent offenses, if not
      confined in a secure facility.

The district court ruled Geltz’s juvenile adjudication constituted a

conviction and found he is an SVP. The district court therefore ordered

him committed to the Cherokee facility. This appeal followed.

      II. Scope of Review.
      Geltz raises one issue in his appeal: whether the district court

erred by ruling that his juvenile adjudication constitutes a conviction

within the meaning of section 229A.2(11). We review the district court’s

construction of this chapter for correction of errors at law. In re Det. of

Swanson, 668 N.W.2d 570, 575 (Iowa 2003).

      III. Analysis.

      Geltz argues that Iowa Code section 232.55(1) prohibits the State
from using his juvenile adjudication as the conviction required under
                                    4

section 229A.2(11). The State argues that the term “convicted” in Iowa

Code section 229A.2(11) should be read broadly to include juvenile

adjudications. We must decide this question of first impression as to the

meaning of “convicted” in section 229A.2(11).

      When interpreting chapter 229A and related statutes, “our primary

goal is to give effect to the intent of the legislature.”    In re Det. of

Betsworth, 711 N.W.2d 280, 283 (Iowa 2006).           We look “first and

foremost to the language it chose in creating the act.”     Swanson, 668

N.W.2d at 574. “We read the statute as a whole and give it its plain and
obvious meaning, a sensible and logical construction, which does not

create an impractical or absurd result.”        Id. (citation and internal

quotation marks omitted).    “ ‘If more than one statute relating to the

subject matter at issue is relevant to the inquiry, we consider all the

statutes together in an effort to harmonize them.’ ” Kolzow v. State, 813
N.W.2d 731, 736 (Iowa 2012) (quoting State v. Carpenter, 616 N.W.2d
540, 542 (Iowa 2000)).

      We begin with the history of chapter 229A.       In 1998, the Iowa

legislature enacted a new chapter entitled “Commitment of Sexually

Violent Predators,” placed within the Code subtitle pertaining to mental

health. See 1998 Iowa Acts ch. 1171 (codified as amended at Iowa Code

ch. 229A (1999)). The legislative findings in chapter 229A state:

             The general assembly finds that a small but extremely
      dangerous group of sexually violent predators exists which is
      made up of persons who do not have a mental disease or
      defect that renders them appropriate for involuntary
      treatment pursuant to the treatment provisions for mentally
      ill persons under chapter 229 . . . . The general assembly
      finds that sexually violent predators’ likelihood of engaging
      in repeat acts of predatory sexual violence is high and that
      the existing involuntary commitment procedure under
      chapter 229 is inadequate to address the risk these sexually
      violent predators pose to society.
                                      5
            The general assembly further finds that the prognosis
      for rehabilitating sexually violent predators in a prison
      setting is poor . . . . Therefore, the general assembly finds
      that a civil commitment procedure for the long-term care and
      treatment of the sexually violent predator is necessary. . . .
      The procedures should . . . reflect the need to protect the
      public, to respect the needs of the victims of sexually violent
      offenses, and to encourage full, meaningful participation of
      sexually violent predators in treatment programs.

Iowa Code § 229A.1 (2011). We have recognized these findings “reveal

the legislature’s intent in creating the act: to ensure public safety and to

provide   ‘treatment     of   the   committed     individual   rather   than

punishment.’ ”      Swanson, 668 N.W.2d at 576 (quoting In re Det. of
Garren, 620 N.W.2d 275, 280 (Iowa 2000)). “This legislative intent guides

our resolution of the issues presented.” Id.; see also In re Det. of Blaise,

830 N.W.2d 310, 318, 322 (Iowa 2013) (analyzing section 229A.2(10)(g)

in light of the legislative intent expressed in section 229A.1).

      The State argues the commitment of Geltz under chapter 229A

furthers the legislative goals of protecting the public and ensuring he

gets the long-term treatment he needs. The State notes that Geltz is now

an adult and the SVP definition is based on behavior and mental state

rather than age.      The State predicts that upon his release from his

current detention, Geltz will promptly reoffend. We share that concern,

but are constrained by the language of the statutes.           “ ‘Ours not to

reason why, ours but to read, and apply. It is our duty to accept the law

as the legislative body enacts it.’ ” Anderson v. State, 801 N.W.2d 1, 1

(Iowa 2011) (quoting Holland v. State, 253 Iowa 1006, 1011, 115 N.W.2d
161, 164 (1962)).

      Against this backdrop, we focus now on the operative statutory

language. Section 229A.2(11) defines “sexually violent predator” as

      a person who has been convicted of or charged with a
      sexually violent offense and who suffers from a mental
                                           6
       abnormality which makes the person likely to engage in
       predatory acts constituting sexually violent offenses, if not
       confined in a secure facility.

Iowa Code § 229A.2(11) (emphasis added). The parties disagree on the

meaning of the term “convicted” in this definition.1                    As we have

previously recognized, “ ‘conviction’ may have different meanings within

different contexts.” State v. Kluesner, 389 N.W.2d 370, 372 (Iowa 1986);

see also State v. Hanna, 179 N.W.2d 503, 507 (Iowa 1970) (“The word

‘conviction’ is of equivocal meaning, and its use in a statute presents a

question of legislative intent.”).
       We read the SVP statute in tandem with Iowa Code section

232.55(1).     Found in the juvenile justice chapter of the Iowa Code,

section 232.55 is entitled, “Effect of adjudication and disposition.”

Subsection 1 states:

       An adjudication or disposition in a proceeding under this
       division shall not be deemed a conviction of a crime and
       shall not impose any civil disabilities or operate to disqualify
       the child in any civil service application or appointment.

Iowa Code § 232.55(1). This subsection was enacted in 1978. See 1978

Iowa Acts ch. 1088, § 35 (codified at Iowa Code § 232.55 (1979)). Geltz

argues that section 232.55(1) applies generally to limit the definition of
“convicted” in chapter 229A to exclude juvenile adjudications. We agree.

       The plain language of section 232.55(1) unambiguously provides

that juvenile adjudications are not convictions. “When a statute is plain

and its meaning clear, courts are not permitted to search for meaning

beyond its express terms.” State v. Chang, 587 N.W.2d 459, 461 (Iowa

       1The  State does not contend Geltz can be classified an SVP under the “or
charged with” alternative in section 229A.2(11). Section 229A.4(2) provides that
without a conviction, someone merely “charged with . . . a sexually violent offense” can
be committed under this chapter only if found insane or incompetent to stand trial.
Iowa Code § 229A.4(2)(b)–(c) (2011). Geltz was not found insane or incompetent to
stand trial.
                                    7

1998). Interpreting the term “convicted” in section 229A.2(11) to include

juvenile adjudications would contradict the statutory command of

section 232.55(1).      We must read section 229A.2(11) together with

232.55(1), and we hold juvenile adjudications are not convictions for the

purposes of committing an individual as an SVP.       See Christiansen v.

Iowa Bd. of Educ. Exam’rs, 831 N.W.2d 179, 189 (Iowa 2013) (“[T]he

more specific provision controls over the general provision.”); State v.

Rauhauser, 272 N.W.2d 432, 434 (Iowa 1978) (“[S]tatutes will be

construed in such a manner as to be consistent with each other.”).
      The State nevertheless cites our caselaw interpreting the term

“conviction” broadly under certain circumstances, arguing such a broad

interpretation is appropriate here. “While we have construed the word

‘conviction’ to have a relatively narrow and technical meaning where it

appears in statutes used to enhance punishment, we have accepted a

broader definition when protection of the public has been at stake.”

Kluesner, 389 N.W.2d at 372. Of course, protection of the public is a key

goal of chapter 229A.

      We have interpreted “conviction” to include deferred judgments in

several cases—each of which involved an adult defendant who entered a

guilty plea. See, e.g., State v. Tong, 805 N.W.2d 599, 603 (Iowa 2011)

(“[A] deferred judgment constitutes a conviction for purposes of [the felon

in possession statute,] where the defendant (as here) has not completed

his term of probation.”); Schilling v. Iowa Dep’t of Transp., 646 N.W.2d
69, 73 (Iowa 2002) (holding deferred judgment constitutes a conviction

for driver’s license revocation purposes); Kluesner, 389 N.W.2d at 372

(holding deferred judgment is a conviction for purposes of restitution
law). None of these cases involved a juvenile adjudication. Our cases

that broadly construe “conviction” to include deferred judgments for
                                     8

adult offenses are inapposite here in light of section 232.55(1), which

expressly provides that juvenile adjudications are not convictions. “[W]e

are bound to follow the legislature’s definitions and may not add words

or change terms under the guise of judicial construction.” Iowa Dep’t of

Transp. v. Soward, 650 N.W.2d 569, 571 (Iowa 2002) (citation and

internal quotation marks omitted).

      We also reject the State’s argument that section 232.55(1), enacted

in 1978, should not apply to limit the term “convicted” as used in

chapter 229A, enacted twenty years later. The State accurately asserts
the 1978 legislature that enacted section 232.55(1) did not contemplate

how to define an SVP. The problem with the State’s position is that we

must presume that the 1998 legislature, as it enacted chapter 229A, was

aware of the existing Code provision providing that juvenile adjudications

do not constitute convictions. Cf. Rauhauser, 272 N.W.2d at 434 (“The

legislature is presumed to know the existing state of the law at the time

of the enactment of a new statute.”).       The legislature has amended

section 229A.2(11) numerous times and yet has not chosen to revise the

definition of “sexually violent predator” to include juvenile adjudications.

      The State next contends it is significant that juvenile adjudications

are considered convictions for the purposes of the sex offender registry

chapter.   See Iowa Code § 692A.101(7) (2011).         In the sex offender

registry chapter, “convicted” is defined to mean

      found guilty of, pleads guilty to, or is sentenced or
      adjudicated delinquent for an act which is an indictable
      offense in this state or in another jurisdiction including in a
      federal, military, tribal, or foreign court, including but not
      limited to a juvenile who has been adjudicated delinquent,
      but whose juvenile court records have been sealed under
      section 232.150, and a person who has received a deferred
      sentence or a deferred judgment or has been acquitted by
      reason of insanity.
                                                9

Id. The State argues that, because the sex offender registry and the SVP

statute serve “nearly identical” purposes, we should read the definition of

“convicted” from chapter 692A into chapter 229A. See State v. Finders,

743 N.W.2d 546, 549 (Iowa 2008) (noting purpose of sex offender registry

“is to reduce the high risk of recidivism posed by sex offenders”).

        We conclude the State’s argument cuts against its position. The

sex offender registry provision illustrates that the legislature is aware

that the term “convicted” does not include juvenile adjudications, and for

that     reason,      section       692A.101(7)         expressly       mentions        juvenile
adjudications as an additional trigger for registration requirements. By

contrast, section 229A.2(11) makes no mention of juvenile adjudications.

Our conclusion is reinforced by a number of other statutes in the Code in

which the legislature expressly includes the term “juvenile adjudication”

in addition to “conviction” in order to provide the same collateral

consequences for both.2               A notable example is Iowa Code section

724.26(1), which prohibits the possession of a firearm by “[a] person who

is convicted of a felony in a state or federal court, or who is adjudicated

delinquent on the basis of conduct that would constitute a felony if


           2See, e.g., Iowa Code Ann. § 81.2(1), (4) (West, Westlaw through 2013 Reg. Sess.)

(effective July 1, 2014) (requiring certain individuals to submit DNA samples, with
separate subsections for those with convictions and those adjudicated delinquent); Iowa
Code § 321.213 (2011) (applying to license suspensions, stating “[n]otwithstanding
section 232.55, a final adjudication in a juvenile court . . . constitutes a final conviction
. . . .”); id. § 670A.1(2) (“As used in [the forcible felon liability] chapter, . . . ‘[c]onvicted’
means a finding of guilt, irrespective of imposition or execution of any sentence; a final
and valid admission of guilt or a guilty plea; an entry of judgment of conviction; an
adjudication of delinquency . . . .”); id. § 901A.1(2) (“As used in [the sexually predatory
offenses] chapter, the term ‘prior conviction’ includes a plea of guilty, deferred judgment,
deferred or suspended sentence, or adjudication of delinquency . . . .”); id. § 915.42
(requiring, under certain conditions, those convicted or adjudicated delinquent for
sexual assault to submit to an HIV test); see also State v. Schweitzer, 646 N.W.2d 117,
120 (Iowa Ct. App. 2002) (“We believe that section 321.213 carves out a specific
exception to the general rule set forth in section 232.55 prohibiting a juvenile
adjudication from being later used in an adult criminal proceeding.”).
                                    10

committed by an adult.”     This subsection did not originally mention

juvenile adjudication, but only included “[a]ny person who is convicted of

a felony in any state or federal court.” 1976 Iowa Acts ch. 1245, § 2426

(codified at Iowa Code § 724.26 (1979)).        The legislature added the

juvenile adjudication language in 1997.     See 1997 Iowa Acts ch. 126,

§ 47 (codified at Iowa Code § 724.26 (1999)).

      We find these differences in statutory language significant.      Cf.

State v. Oliver, 812 N.W.2d 636, 647 (Iowa 2012) (noting “only a

conviction or deferred judgment will trigger section 902.14 [to enhance a
sentence], not an adjudication of juvenile delinquency”). The legislature’s

failure to explicitly include a juvenile adjudication as a basis for an SVP

commitment when that term appears in other statutes is itself evidence

of legislative intent to omit such offenses from chapter 229A. Cf. Oyens

Feed & Supply, Inc. v. Primebank, 808 N.W.2d 186, 194 (Iowa 2011)

(reasoning that legislature’s omission of a phrase selectively incorporated

in related provisions showed omission was intended). If the legislature

wished to base an SVP commitment on a juvenile adjudication, it would

have expressly included that term in section 229A.2(11), as it did

elsewhere.

      Additional statutory language in chapter 229A confirms that the

legislature intended only to use an adult conviction to commit an SVP.

The legislative findings state “the prognosis for rehabilitating sexually

violent predators in a prison setting is poor, because . . . the treatment

modalities for this population are very different from the traditional

treatment modalities available in a prison setting.” Iowa Code § 229A.1

(2011) (emphasis added).    Section 229A.3 then provides that the SVP
assessment process begins at least ninety days prior to
                                    11
       [t]he anticipated discharge of a person who has been
       convicted of a sexually violent offense from total
       confinement, except that in the case of a person who is
       returned to prison for no more than ninety days as a result
       of revocation of parole, written notice shall be given as soon
       as practicable following the person’s readmission to prison.

Id. § 229A.3(1)(a) (emphasis added).      Juveniles who are adjudicated

delinquent do not serve time in prison, they may be sent to detention or

shelter care facilities. See Iowa Code §§ 232.44, .47(11), .52. Reading

the SVP chapter as a whole, the references to prison—without any

mention of juvenile facilities—show the legislature developed the SVP

commitment process to detain and treat adult offenders who reach the

end of their criminal sentences, not juveniles who age out of state

facilities.

       Our holding today is in accord with appellate decisions interpreting

similar statutes. In United States v. Huggins, the Third Circuit applied a

similar analysis to hold that a Pennsylvania juvenile adjudication did not

constitute a “prior conviction” to enhance the sentence of a repeat drug

offender. 467 F.3d 359, 361–62 (3d Cir. 2006). The Huggins court noted

that under the applicable Pennsylvania Juvenile Act, the adjudication of

delinquency is not considered to be a conviction. Id. at 361 (citing 42 Pa.

Cons. Stat. § 6354(a) (2004)).    The court further noted that Congress

expressly mentions juvenile adjudications in certain statutes, but not the

one at issue. Id. at 361. Accordingly, the court declined to consider the

defendant’s juvenile adjudication to enhance his federal sentence. Id. at

362.

       The supreme courts of Arkansas, Florida, and Kansas have

reached similar conclusions. In State v. J.M., 824 So. 2d 105, 110 (Fla.

2002), the Florida Supreme Court was presented with a juvenile justice
statute much like Iowa Code section 232.55(1).         That statute read,
                                          12

“ ‘Adjudication of delinquency shall not be deemed a conviction, nor shall

it operate to impose any of the civil disabilities ordinarily resulting from a

conviction.’ ”   Id. (emphasis omitted) (quoting Fla. Stat. § 985.233(4)(b)

(1999)).     Accordingly, the Florida Supreme Court held that “an

adjudication of delinquency does not trigger the sexual predator status

provisions of the Predator Act” because “upon a plain reading of the

controlling statutes, it is apparent that an adjudication of delinquency

does not fall under the definition of a felony criminal conviction required

under the Act.” Id.
       The Arkansas Supreme Court reasoned that a defendant could not

be classified as an habitual child sex offender because his juvenile

adjudication could not be considered a “conviction” for the purposes of

that statute. Snyder v. State, 965 S.W.2d 121, 124 (Ark. 1998).                     The

court noted, “[t]he General Assembly has recognized that there is a

difference between a conviction and an adjudication.” Id.

       Likewise, the Kansas Supreme Court concluded that juvenile

adjudications cannot be considered in determining whether an individual

is a “persistent sex offender,” emphasizing that “when [the legislature]

wants to include juvenile adjudications as a consideration, it is perfectly

capable of doing so explicitly.” State v. Boyer, 209 P.3d 705, 711 (Kan.

2009) (pointing to another statutory provision in which the legislature

specifically included juvenile adjudications).

       We recognize that other state legislatures have chosen to include

juvenile adjudications as a ground to commit sex offenders.3 Doing so

        3See, e.g., Fla. Stat. § 394.912(2) (2013) (“ ‘Convicted of a sexually violent

offense’ means a person who has been . . . [a]djudicated delinquent of a sexually violent
offense after a trial, guilty plea, or plea of nolo contendere.”); 725 Ill. Comp. Stat.
207/5(f) (2013) (“ ‘Sexually violent person’ means a person who has been convicted of a
sexually violent offense, [or] has been adjudicated delinquent for a sexually violent
offense . . . .”); 42 Pa. Cons. Stat. § 6401 (2013) (“This chapter establishes rights and
                                            13

makes sense from the standpoint of public safety. See Schall v. Martin,

467 U.S. 253, 264, 104 S. Ct. 2403, 2410, 81 L. Ed. 2d 207, 217 (1984)

(“[C]rime prevention is a ‘weighty social objective,’ and this interest

persists undiluted in the juvenile context.” (quoting Brown v. Texas, 443
U.S. 47, 52, 99 S. Ct. 2637, 2641, 61 L. Ed. 2d 357, 363 (1979))). Yet,

there are also differences between juvenile and adult offenders that

rationally explain the legislature’s decision to treat juvenile adjudications

differently than convictions. See Roper v. Simmons, 543 U.S. 551, 570,

125 S. Ct. 1183, 1195, 161 L. Ed. 2d 1, 22 (2005) (“[T]he character of a
juvenile is not as well formed as that of an adult. The personality traits

of juveniles are more transitory, less fixed.”); Oliver, 812 N.W.2d at 647

(“By limiting section 902.14 to convictions as opposed to adjudications of

delinquency, the legislature has attempted to avoid enhancing the

punishment of less culpable offenders.”).

       While     there    are   sound      policy    reasons     to   include     juvenile

adjudications with convictions for the commitment of SVPs to protect the

public and ensure treatment of youthful offenders who otherwise may be

doomed to reoffend, “[p]olicy arguments to amend the statute should be

directed to the legislature.” In re Estate of Whalen, 827 N.W.2d 184, 194

(Iowa 2013). We cannot judicially revise the Iowa Code in the guise of

interpretation. See id. “[W]e are bound by what the legislature said, not


______________________
procedures for the civil commitment of sexually violent delinquent children . . . .”); S.C.
Code Ann. § 44-48-30(6) (2012) (“ ‘Convicted of a sexually violent offense’ means a
person has . . . been adjudicated delinquent as a result of the commission of a sexually
violent offense.”); Wash. Rev. Code § 71.09.030(1) (2013) (“A petition may be filed
alleging that a person is a sexually violent predator and stating sufficient facts to
support such allegation when it appears that . . . a person found to have committed a
sexually violent offense as a juvenile is about to be released from total confinement.”);
Wis. Stat. § 980.02(2) (2013) (“A petition filed under this section shall allege that all of
the following apply to the person alleged to be a sexually violent person: . . . The person
has been found delinquent for a sexually violent offense.”).
                                    14

by what it should or might have said.” Soward, 650 N.W.2d at 571. We

must apply the statutory language as written and, therefore, hold Geltz

cannot be committed as an SVP solely on the basis of his juvenile

adjudication for the offense he committed at age fourteen.

      IV. Disposition.

      For these reasons, we reverse the judgment and order of the

district court that committed Geltz as an SVP. We remand this case for

an order dismissing the State’s petition.

      REVERSED AND REMANDED FOR DISMISSAL.